Citation Nr: 1224672	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-15 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1963 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, denying, inter alia, the Veteran's claim to an increased rating for his service-connected bilateral hearing loss disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required with respect to this claim.  The present level of disability is of primary concern when entitlement to compensation has already been established, and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board observes in this connection that VA Compensation and Pension hearing examination worksheets were revised to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).    

In the instant case, the Veteran was last provided with an audiological examination in May 2008.  As of May 2012, the Veteran's representative alleged that the Veteran's bilateral hearing loss may have worsened during the four years since the last examination.  Given the necessity of ascertaining the Veteran's present level of disability along with the functional effects of such a disability, a contemporaneous examination of the Veteran's bilateral hearing loss is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an audiological examination to determine the current severity and effect of his bilateral hearing loss disability on his occupational functioning and daily activities.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

In addition to objective test results, the examiner should:

a)  Fully describe the functional effects caused by the bilateral hearing loss disability, including specifically the impact of any such effect on the Veteran's employability; and

b)  Address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people. 
		
A report should be prepared and associated with the Veteran's VA claims folder. 

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without showing good cause may have adverse effects on his claim.  See 38 C.F.R. § 3.655 (2011). 

3.  After ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

